Citation Nr: 1518266	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  08-06 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from August 1975 to July 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In this regard, the Board notes that the August 2005 rating decision denied the Veteran's claims for increased ratings for service-connected disabilities.  In January 2010, the Board raised the matter of entitlement to a TDIU rating, in conjunction with the Veteran's claims for increased ratings, and remanded the matter for additional development.  

This matter was most recently before the Board in September 2011 when it was remanded for further development.  The Board finds that there has been substantial compliance with the mandates of its remand.   
 

FINDINGS OF FACT

1.  The Veteran was unable to maintain substantial gainful employment from August 2006 to August 2007 due to service-connected disability.  

2.  The Veteran was able to attend school in the fall of 2007 and graduate from college in  December 2007.

3.  The Veteran has been gainfully employed since approximately May 2008, and the evidence does not reflect that she is unable to obtain or maintain substantially gainful occupation as a result of her service-connected disabilities.


CONCLUSION OF LAW

The criteria to establish entitlement to a TDIU rating from August 2006, and not earlier, to August 2007; and not later, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In February 2011, a supplemental statement of the case (SSOC) notified the Veteran of the information needed to substantiate and complete her claim for a TDIU rating.  Subsequently, this matter was readjudicated in July 2012 and December 2014 SSOC's. She has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's pertinent postservice medical records are associated with the record.  She was afforded VA examinations to assess her service-connected disabilities in April 2010 and November 2014.  The Board finds the reports of these examinations are adequate for rating purposes.  The examinations were thorough and the examiners made all findings needed to address the matter at hand.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record is adequate to decide the issue of entitlement to a TDIU rating, and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.
 
If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).
 
For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes the claimant's case outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. . . . The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, supra at 363; 38 U.S.C.A. § 4.16(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

As noted above, the Veteran's claim for entitlement to a TDIU stems from an August 2005 rating decision, which stems from the Veteran's March 2005 claims for increased ratings.  Thus, the pertinent period on appeal is from March 2005.  Nevertheless, the Board has considered the history of the Veteran's disabilities. 

The Veteran is service connected for the following disabilities: chronic hepatitis C rated 40 percent, effective May 12, 2005; stress incontinence rated 40 percent, effective November 6, 2014; GERD rated 30 percent, effective August 1, 1999; major depressive disorder rated 30 percent, effective August 1, 1999; diabetes mellitus type 2 rated 20 percent, effective March 8, 2005; right hip degenerative arthritis rated 10 percent, effective August 1, 1999; cervical disc disease rated 10 percent, effective August 1, 1999; left hip degenerative arthritis rated 10 percent, effective September 19, 2002; status post-operative orif right fifth metatarsal rated 10 percent, effective October 14, 2003; hypertension rated 10 percent, effective March 8, 2005; right knee degenerative arthritis rated 10 percent, effective April 26, 2010; right elbow degenerative arthritis rated 0 percent, effective August 1, 1999; left eye traumatic cataract rated 0 percent, effective August 1, 1999; onychomycosis of both feet rated 0 percent, effective August 1, 1999; and cirrhosis of the liver rated 0 percent, effective March 23, 2007.  The Veteran's combined rating for service-connected disabilities is 90 percent, effective March 8, 2005 and 80 percent, effective August 1, 1999.  Accordingly, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are met throughout the pendency of this appeal.

The Veteran has an occupational history of working of more than 20 years in the military with a primary specialty in air traffic control maintenance and as an avionic maintenance supervisor.  She obtained a college degree in December 2007.

Historically, the Veteran separated from service in July 1999.  A November 1999 Compensation and Pension examination record reflects that the Veteran was thinking about going back to school in January of 2000.  A May 2000 VA record reflects that the Veteran was currently working as an Information Service Agent.  A January 2002 Compensation and Pension examination report reflects that the Veteran was a full-time business student.  None of the records reflects that the Veteran was unable to obtain and maintain substantial gainful employment due to her service-connected disabilities.  

2002 records reflect that the Veteran was having side effects, to include severe fatigue and an inability to concentrate, from medication; however, it was indicated that the medication would be discontinued and she would recover from the side effects.  In November 2002, the Veteran submitted stated that she last worked full-time in January 2001, that she completed one year of college, and that she was unable to attend school due to treatment for hepatitis C.  Employment information submitted in December 2002 indicates that the Veteran worked in telemarketing from October 1999 to November 1999.

In March 2003, the Veteran submitted a statement indicating that she is not working.  An April 2003 VA psychiatric evaluation report reflects that the Veteran's symptoms of depression would affect her employment unless such is treated aggressively; however, it was also noted that the Veteran was able to attend school on a full-time basis.

A February 2005 memorandum from Col. J. G. reflects that the Veteran had been seen since January 2004 for severe strains to both ankles and injury to both knees.  It was noted that in February 2005, the Veteran reinjured the right ankle and right knee in a fall.  Col. J.G. opined that the Veteran's pain medication had a sedating effect which made her unable to perform tasks that require concentration.  It was noted that she should be able to return to school within 6 to 8 weeks.  The Veteran is not service connected for a left knee or ankle disability; thus, those disabilities are not for consideration when determining if she is entitled to a TDIU.

An April 2005 mental health examination report reflects that the Veteran had major depressive disorder, personality disorders, bilateral knee disability, and an ankle wound, which taken together would "point to a poor prognosis of employment in the near future.  Although beyond the purview of my authority and expertise, it would appear that [the Veteran] may be a candidate for Individual Unemployability."  As noted above, the Veteran is not service-connected for a left knee disability or an ankle wound; she is also not service connected for a personality disorder.  

The Board has considered the above opinions; however, it is the Board, not the examiner, that is tasked with determining whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities. Geib v. Shinseki, 733 F.3d 1350 (Fed.Cir.2013).

An April 7, 2005 examination report reflects that the Veteran had a normal exam of the right elbow, normal exam of both hips, and slight instability of the right knee.  The examiner stated that the Veteran's disabilities do not interfere with the Veteran's occupation.

In sum, as of April 2005, the record does not reflect that the Veteran was unable to obtain and maintain substantial gainful employment due to her service-connected disabilities alone.  

In August 2007, the Veteran filed a claim for a temporary total evaluation.  An August 2007 clinical record reflects that the Veteran was unable to return to work for at least three months.  A September 2007 record reflects that the Veteran reported daily fatigue due to Hepatitis C and that she was not currently working.  It was noted that she had been going to school fulltime the prior fall, but had to withdraw from some of her classes in the Fall and the Spring due to severe fatigue with nausea and vomiting.  The Board notes that fall semester of the prior year would have been approximately August 2006.  Upon examination, the Veteran walked with a normal gait using no assistance devices.  It was noted that the Veteran had abdominal pain, daily fatigue, and anemia.  In a January 2008 rating decision, the RO denied the Veteran's claim for a temporary total evaluation because she did not meet the criteria for such under 38 C.F.R. § 4.30.  

The Board finds that the Veteran's inability to attend school fulltime due to symptoms of her service-connected disability (i.e. hepatitis) is indicative that she did not have the physical energy to maintain substantial gainful employment.  Thus, the Board finds that the Veteran is entitled to a TDIU from August 2006.  The Board notes however, that the Veteran's health improved and she was subsequently able to attend school and maintain substantial gainful employment, as evidenced by her resumption of classes in the fall of 2007, and graduation in December 2007. (See January 2008 VA mental health record.)  

An April 2008 psychology note reflects that the Veteran had "several positive results in her efforts to find employment."  She had applied for several positions and had obtained high scores on entrance/employment examinations.  A May 2008 psychology record reflects that the Veteran had gotten a job and was looking forward to moving to begin work.  June 2008, April 2009, and June 2009 records note that the Veteran was working full time in human resources.  The records also note that she reported that she did not tire easily and did not have depression on the date of examination (See June 2009 record.)  An October 2009 record reflects that she was relocating to another state for new employment.  November 2009 and January 2010 treatment records note that the Veteran was working full-time.

On April 2010 VA examination report reflects that the Veteran worked full-time as an administrator in a medical clinic.  On April 2010 VA hypertension examination, the examiner indicated that such would have no effect on her usual occupation.

On April 2010 VA joints examination, it was noted that the Veteran works full-time as an administrator at a medical clinic.  The examiner specifically noted that the Veteran's right hip, right elbow, and right knee disabilities do not markedly interfere with her employability.  On April 2010 VA mental disorders examination, it was noted that the Veteran works full-time in risk management for a naval hospital; it was noted that there was not total occupational and social impairment due to mental disorder signs and symptoms.

An August 2011 record notes that the Veteran works in the Naval Hospital in Guantanamo Bay as a DOD employee.  An additional August 2011 record notes that the Veteran is working for a Naval Hospital as a patient safety specialist.  She does typing and computer work.  A September 2011 record notes that the Veteran is working at a US Base in Guantanamo, Cuba.  A May 2014 record notes that the Veteran works as an administrative assistant to the Key West Branch Naval Health Clinic Officer-in Charge.

On November 2014 VA elbow and forearm conditions examination, the Veteran reported that her elbow bothers her only during house cleaning or while lifting 20 pounds or more and/or during cold weather.  The examiner found that the Veteran's right elbow arthritis would have no impact on her ability to perform any type of occupational task.  

On November 2014 VA hip and thigh conditions examination, the Veteran reported that both hips hurt while walking and that she can only walk a maximum of 1000 feet or 5 minutes with pain that she can tolerate.  She reported walking a total of 1/2 mile a day at her work in the clinic.  The examiner found that her bilateral hip osteoarthritis would not impact her ability to perform any type of occupational task and that the she is currently working as a management assistant at the Navy Clinic in Key West.

On November 2014 VA knee and lower leg conditions examination, the Veteran reported that her right knee hurts when she favors her left hip and that the pain is mild.  The examiner found that the Veteran's right knee degenerative joint disease would not impact her ability to perform any type of occupational task.  The examiner noted that the Veteran reported being able to stand for 30 minutes.

On November 2014 VA cervical spine conditions examination, it was noted that the Veteran had a spinal fusion in 1998 and has done well since, with occasional tingling in her right hand, but that does not bother her.  The examiner found that the Veteran's cervical spinal fusion, degenerative joint disease, and herniated disc did not impact her ability to work.

On November 2014 foot conditions examination, the Veteran reported that the pain in her right foot worsened about a year ago and has progressed for the past 6-7 months when she bears weight to favor the left hip.  The examiner found that her right foot metatarsalgia would not impact her ability to perform any type of occupational task.

Following examination of the elbow, hips, right knee, cervical spine, and right foot, the examiner concluded that the Veteran is able to secure or follow a substantially gainful occupation.  It was noted that within an 8 hour workday, she can lift and carry 20 pounds (at most), push and pull, bend and twist, stand, sit, climb steps, and change positions as needed.  The examiner noted that her right elbow is not tender or painful on range of motion, and is painful only after repetitive weight bearing of 20 pounds, which is not her daily occupational activity.  The examiner further indicated that the Veteran's hips and right knee have full range of motion and that her right foot is not painful on examination or manipulation.  The examiner stated that the Veteran does not need assistive devices to walk and that her cervical spine has full range of motion and is not painful during motion. 

On November 2014 VA eye conditions examination, the examiner found that the Veteran's traumatic cataract in her left eye did not impact her ability to work.

On November 2014 VA skin diseases examination, the Veteran reported that her onychomycosis causes bad foot odor and mild to moderate pain when she wears closed toe shoes, walks, or stands.  The examiner found that her onychomycosis of both feet causes mild impairment of her activities of daily living due to toenail pain and being unable to wear closed shoes, and that it can have a mild impact on physical activities that ential prolonged walking or standing; however, it does not impair her ability to perform sedentary work.

On November 2014 VA diabetes mellitus examination, the examiner found that the Veteran's diabetes did not impair her ability to perform sedentary or physical duties.  On November 2014 VA hypertension examination, the examiner indicated that such did not impact her ability to work.

On November 2014 VA hepatitis, cirrhosis and other liver conditions examination, the Veteran reported fatigue, generalized malaise, and weight gain.  She also reported that approximately two months prior, she developed diarrhea and occasional bowel leakage.  She stated that her hepatitis C and liver cirrhosis increase her depressive symptoms.  The examiner concluded that her hepatitis C and liver cirrhosis impair her ability to obtain and maintain sedentary and physical employment.  However, as noted above, the Veteran was working fulltime.  thus, while her disabilities may impair her ability, they did not preclude it.  

On November 2014 VA esophageal conditions examination, the Veteran reported epigastric distress, reflux, regurgitation, gas, bloating, and slight difficulty when swallowing pills.  The examiner found that the Veteran's GERD symptoms do not impair her ability to obtain or maintain sedentary or physical employment.

On November 2014 VA urinary tract examination, the Veteran reported using absorbent padding once a day and once during the night.  She indicated that she wet herself when sneezing or doing any strenuous activity, and has to wake up 1-2 times during the night to urinate.  The examiner found that her urinary stress incontinence would not impair sedentary duties, but would impair physical duties requiring strenuous activities.

On November 2014 VA mental disorders examination, it was noted that the Veteran is working in quality management, patient safety in the Navy.  She reported problems performing at work due to difficulty prioritizing and organizing, indecisiveness, attention and concentration deficits, and forgetting important things.  The examiner concluded that the Veteran would need to work fewer hours in a day and have longer breaks to rest in order to keep an adequate level of functioning.  The examiner concluded that it is at least as likely as not that her depressive disorder and associated nightly physical pain/cramps, GERD, and hepatitis C symptoms would render her unable to obtain and secure gainful occupation.

In sum, the Veteran graduated from college in December 2007 and has been working full time since approximately May 2008.  On November 2014 VA examinations to assess the Veteran's right elbow, hips, right knee, cervical spine, right 5th toe, left eye, onychomycosis of both feet, diabetes mellitus, hypertension, GERD, and urinary incontinence disabilities, the examiners found that such would not impact the Veteran's ability to maintain employment.  The Board acknowledges that on November 2014 VA examinations to assess her psychiatric disorder, hepatitis C, and liver cirrhosis, the examiners found her unable to obtain and secure gainful occupation.  However, the evidence shows that the Veteran is able to obtain and secure gainful occupation because she is shown to be working full-time as an administrator for the Navy.  The clinical opinions are in direct conflict with the other evidence of record which reflects that the Veteran was currently employed and had been employed for more than six years.  As noted above, it is the Board, not the examiner, that is tasked with determining whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities. Geib v. Shinseki, 733 F.3d 1350 (Fed.Cir.2013).

The Board acknowledges that the Veteran has a high degree of occupational impairment due to her service-connected disabilities, as implicit in her combined ratings.  However, a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  

Notably, a TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim); 38 C.F.R. § 4.16.  Under 38 C.F.R. § 4.16, marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  38 C.F.R. § 4.16 provides an exception to the income limitation to employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  The Board finds that the Veteran's occupations during the rating period on appeal have not been shown to be sheltered workplaces, and the Veteran has not alleged such.  Further, there is no indication or suggestion in the record that her earned annual income does not exceed the amount established by the U.S. Department of Commerce.

The Board also recognizes that the Veteran has been unemployed for periods during the pendency of this appeal while attending school and after graduation.  Nevertheless, in order for her to prevail on a claim for a TDIU rating, the evidence must show that she is incapable of performing the physical and mental acts required by employment. See 38 C.F.R. § 4.16(a); see also Van Hoose, 4 Vet. App. at 361.  Here, the fact that the Veteran was able to attend school and graduate, and soon after obtain full time employment, is evidence against a finding that she was incapable of obtaining and maintaining substantial gainful employment. 

In sum, the evidence reflects that the Veteran was not precluded from obtaining and sustaining substantially gainful employment prior to August 2006 or from August 2007, when she went back to school.  38 U.S.C.A. § 5107(b).


ORDER

A TDIU rating from August 2006, and no earlier, to August 2007, and no later, is granted subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


